Citation Nr: 0617428	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
poliomyelitis of the right arm.

2.  Entitlement to an initial rating greater than 20 percent 
for residuals of poliomyelitis of the left arm. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Columbia, South Carolina.  By an October 2002 Decision Review 
Officer (DRO) decision, the RO  reopened the veteran's claim 
for service connection for residuals of poliomyelitis of the 
left arm and granted service connection for the disorder with 
a 20 percent disability rating, effective July 30, 2001, the 
date of receipt of the reopened claim.  By a March 2003 
rating decision, the RO denied the veteran's claim for 
entitlement to service connection for residuals of 
poliomyelitis of the right arm.  The veteran filed timely 
appeals with regard to both rating decisions.  

The veteran testified at a June 2004 video-conference hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for residuals 
of poliomyelitis of the right arm is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's residuals of poliomyelitis of the left arm are 
severe.




CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
residuals, poliomyelitis of the left arm, are met. 38 
U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.124(a), 4.73, Diagnostic Codes 8011, 5303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With regard to the issue decided herein, the Board finds that 
VA has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in the case presently on appeal, the 
rating issue on appeal involves the propriety of an original 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the Board has assessed the level of 
disability from the date of initial application for service 
connection to the present, determining whether the level of 
impairment warrants different disability ratings at different 
times over the life of the claim - a practice known as 
"staged rating."

38 C.F.R. § 3.322 provides that in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service, whether the particular condition was noted at the 
time of entrance into active service or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into active service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 3.322 (2005).

Anterior poliomyelitis is rated 100 percent when it is an 
active febrile disease. Otherwise, it is rated based on 
residuals, with a minimum 10 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8011 (2005).  In the present case, 
the veteran's polio is not an active febrile disease, and 
thus residuals of polio are to be identified and rated 
separately.

The residuals of the veteran's polio at issue in this claim 
are those affecting his left arm, and the diagnostic code 
most applicable to this particular situation is 38 C.F.R. § 
4.73 (Muscle Injuries), Diagnostic Code 5303 (Muscle Group 
III) (2005).  This diagnostic code specifically applies to 
the intrinsic muscles of the shoulder girdle and arm.  The 
veteran's left arm is his non-dominant arm, and accordingly, 
Diagnostic Code 5303 provides a 30 percent rating if the 
disability is severe for the non-dominant arm, a 20 percent 
rating if the disability is moderately severe, a 20 percent 
rating if the disability is moderate, and a 0 percent (i.e., 
noncompensable) rating if the disability is slight. 38 C.F.R. 
§ 4.73 (2005).

As noted above, service connection for residuals of 
poliomyelitis of the left arm was established by an October 
2002 DRO decision.  Specifically, the DRO determined that the 
veteran's poliomyelitis pre-existed service and had 
permanently worsened as a result of service.  

VA treatment records dated from February 2000 to October 2001 
showed that the veteran was seen on several occasions for 
complaints of increased pain and weakness in his left upper 
extremity as a result of his poliomyelitis.  The veteran 
expressed increasing fatigue during his workday as a supply 
manager.  His work involved some desk duty as well as handing 
out of supplies.     

The veteran underwent a VA neurological examination in 
September 2002.  He reported progressive bilateral upper 
extremity weakness and wasting, more severe on the left arm.  
Physical examination of the left upper extremity revealed 
paresis 
2-/5 proximally, such that he could not oppose gravity with 
deltoid, biceps, or triceps.  Distal left upper extremity 
strength and hand function was 3-/5 with marked impairment of 
fine motor movements and diminished grip strength of the left 
hand.  Motor examination demonstrated pronounced proximal 
muscle wasting of both upper extremities, left more so than 
the right.  Muscle wasting was present distally in the left 
arm and hand as well.  No fasciculations were observed.  
Sensory examination was intact.  The examiner concluded that 
the examination was consistent with post-polio syndrome with 
severe muscle wasting and weakness of both upper extremities.  
It was stated that the findings were permanent and further 
deterioration may occur.

The veteran testified at June 2004 hearing that his left arm 
was continually getting worse.  In particular, he stated that 
he was unable to stretch or reach objects with this left 
hand.   

In this case, although the veteran was noted to have 
poliomyelitis prior to service, the initial rating action by 
the DRO determined that the preservice percentage was zero, 
and no deduction was necessary pursuant to 38 C.F.R. § 3.322.  
The Board finds no basis for doing otherwise.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an initial 30 
percent evaluation for the service-connected residuals of 
poliomyelitis of the left arm.  The veteran has reported 
increasing left arm weakness with difficulty grasping or 
raising his arm.  Corroborating the veteran's testimony are 
the findings in the September 2002 VA examination report in 
which the examiner specifically concluded that the veteran 
had severe wasting and weakness of the left upper extremity 
which is permanent.  A 30 percent evaluation is the highest 
possible rating available for all of those applicable to 
muscle injuries of the non-dominant arm. See 38 C.F.R. § 
4.73, Diagnostic Codes 5301 to 5306.  Therefore, the veteran 
cannot receive a rating higher than his current 30 percent 
evaluation for his polio-related left arm disorder. The only 
remaining means available for receiving greater compensation 
is on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(1).

The Board finds, however, that an extraschedular evaluation 
is not warranted. 
The disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis. Other than 
contemplated in the schedular provisions cited above, it has 
not been shown that the veteran's polio-related left arm 
disorder, alone, has resulted in frequent hospitalizations.  
And while he has some limitations at work, these are as 
contemplated within the schedular criteria.  This disability 
has not caused a marked interference in the veteran's 
employment. The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 30 percent disability rating for 
residuals of poliomyelitis, left arm is granted, subject to 
the criteria governing payment of monetary benefits.


REMAND

The Board finds that that if a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for residuals of poliomyelitis of the 
right arm.  

The service medical records establish that the veteran had 
poliomyelitis during childhood.  Service connection for 
residuals of poliomyelitis of the left arm is established.   
The service medical records, however, are negative for any 
complaints of right arm weakness or disability related to 
poliomyelitis.  

The veteran testified that during service, he did experience 
some difficulty with his right arm during service, but it was 
not as pronounced as his left arm.  He stated that was still 
able to perform his military functions, but over the years 
the right arm gradually became worse.

Post-service VA medical treatment records show that the 
veteran has been diagnosed with post polio syndrome 
(established by electromyography (EMG)) which has been found 
to cause exacerbation of weakness in the veteran's bilateral 
upper extremities.  

In a February 2000 VA treatment record, it was noted that an 
EMG study suggested post polio syndrome involving the 
previously asymptomatic right upper extremity.  The clinician 
stated that the findings were probably more complicated 
because there were magnetic resonance imaging (MRI) findings 
of cervical spinal stenosis which could also present with 
denervation potentials.     

On VA neurological examination in September 2002, the 
examiner concluded that the examination findings were 
consistent with post-polio syndrome with severe muscle 
wasting and weakness of both upper extremities, however, the 
examination report did not contain an opinion as to whether 
not address whether there was an increase in residuals of 
poliomyelitis of the right arm during the veteran's period of 
service and if so whether it was due to the natural progress 
of the disorder. See 38 C.F.R. § 3.306.

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).
   
Furthermore, a review of the claims folder shows that the 
veteran been in receipt of Social Security Administration 
(SSA) disability benefits since January 2002.  However, 
neither a copy of that award nor the underlying medical 
records are on file.  The duty to assist mandated by 38 
U.S.C.A. § 5103A (West 2002) includes obtaining any SSA 
disability benefits award and the underlying medical records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999).  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date for the service 
connection claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
service connection for residuals of 
poliomyelitis of the right arm.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC/RO must contact the SSA and 
obtain all records from that agency 
concerning the veteran's award of 
disability benefits, including a copy of 
the decision and any medical records used 
to make the determination, copies of any 
hearing transcripts, etc.  If the AMC/RO 
determines that the records sought do not 
exist or that further efforts to obtain 
them would be futile, this must be 
specifically indicated in the record.

3.  Thereafter, the RO should have the 
veteran undergo a VA neurological 
examination with respect to the claim for 
service connection for residuals of 
poliomyelitis of the right arm.  The 
claims folder should be provided to and 
reviewed by the examining physician.  Any 
current residuals of poliomyelitis should 
be described.  Based on a review of the 
historical records, the physician should 
provide a medical opinion, with adequate 
rationale on whether the veteran's pre-
service poliomyelitis affected his right 
upper extremity and if so, was there any 
permanent worsening (beyond natural 
progression) of the pre-service 
poliomyelitis involving the right arm or 
residuals of poliomyelitis of the right 
arm due to the veteran's active duty.

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.  

4.  The AMC/RO should review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required of the 
veteran's claim.  If further action is 
required, the RO should undertake it before 
further adjudication of the claim.

5.  Then, the AMC/RO should adjudicate the 
claim of service connection for residuals 
of poliomyelitis of the right arm.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC, 
which should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


